Citation Nr: 0020729	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  98 - 05 881	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to a compensable evaluation for residuals of a 
left wrist injury. 

Entitlement to a compensable evaluation for residuals of a 
corneal abrasion of the right eye with traumatic cataract. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel





INTRODUCTION

The veteran served on active duty from September 1982 to 
September 1985, and from September 1990 to September 1995, 
including service in the Southwest Asia theater of operations 
from October 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

The record shows that the veteran timely appealed the 
noncompensable ratings assigned for his right eye and left 
wrist disabilities by rating decision of February 1997, and 
that Statements of the Case and a Supplement thereto were 
issued addressing both of those issues.  However, the veteran 
failed to perfect his appeal with respect to those issues by 
the timely filing of a Substantive Appeal (VA Form 9), and 
the appellate period expired as to those claims.  

In December 1997, the veteran submitted a Statement in 
Support of Claim (VA Form 21-4138), in which he sought 
compensable ratings for his service-connected 
residuals of a corneal abrasion of the right eye with 
traumatic cataract and residuals of a left wrist injury.  A 
rating decision of April 1998 denied the veteran's reopened 
claims for compensable ratings for those disabilities, giving 
rise to this appeal.  


FINDING OF FACT

The claims for compensable ratings for service-connected 
residuals of a corneal abrasion of the right eye with 
traumatic cataract and residuals of a left wrist injury are 
plausible because the veteran has alleged that he has 
experienced an increase in the severity of those 
disabilities.  


CONCLUSION OF LAW

The claims for compensable ratings for service-connected 
residuals of a corneal abrasion of the right eye with 
traumatic cataract and residuals of a left wrist injury are 
well grounded.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  
Proscelle v. Derwinski,  2 Vet. App. 629 (1992);  Drosky v. 
Brown, 10 Vet. App. 251 (1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the appellant's claims for compensable 
ratings for service-connected residuals of a corneal abrasion 
of the right eye with traumatic cataract and residuals of a 
left wrist injury are plausible and are thus "well 
grounded" within the meaning of  38 U.S.C.A. §  5107(a) 
(West 1991).  A claim for an increased rating is generally 
well grounded when the appellant indicates that he has 
suffered an increase in disability.  Proscelle v. Derwinski,  
2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. App. 251 
(1997).  In the instant appeal the veteran has stated that 
his service-connected left wrist and right eye disabilities 
have increased in severity; that his corneal abrasion of the 
right eye with traumatic cataract is currently manifested by 
aphakia with significant impairment of vision; that his left 
wrist disability is manifested by constant pain, limitation 
of motion, and diminished grip strength; and that the prior 
rating examination for his left wrist disability was 
inadequate to reflect the full extent of that disability.  
For purposes of establishing a well grounded claim, the 
veteran's assertions and the supporting evidence must be 
presumed to be true unless the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown,  5 Vet. App. 19, 21 (1993);  Murphy v. Derwinski,  1 
Vet. App. 78, 81 (1990);  Espiritu v. Derwinski,  2 Vet. App. 
492 (1992);  Tirpak v. Derwinski,  2 Vet. App. 492 (1992).  
The Board finds that the veteran is competent to make 
statements concerning continuity and increased symptomatology 
in his right eye and left wrist.  See  Heuer v. Brown,  7 
Vet. App. 379, 384 (1995);  Falzone v. Brown,  8 Vet. 
App. 398, 405 (1995).  The Board concludes that the veteran 
has submitted evidence that is sufficient to justify a belief 
by a fair and impartial individual that his claims for 
compensable ratings for service-connected residuals of a 
corneal abrasion of the right eye with traumatic cataract and 
residuals of a left wrist injury are well grounded.  
38 U.S.C.A. §§ 1110, 1155, 5107(a) (West 1991).


ORDER

Evidence has been submitted that is sufficient to justify a 
belief by a fair and impartial individual that claims for 
compensable ratings for service-connected residuals of a 
corneal abrasion of the right eye with traumatic cataract and 
residuals of a left wrist injury are well grounded. 


REMAND

As the veteran has met his initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claims are well grounded, VA 
must met its statutory obligation to assist the veteran in 
the development of those claims.  38 U.S.C.A. §  5107(a)(West 
1991);  Epps v. Gober,  126 F.3d 1464, 1468-69 (1997).  

The record shows that the veteran was last examined for the 
disabilities at issue in October 1996.  Further, the VA 
examiner failed to review the veteran's claims folder or his 
service medical records, or to address issues of functional 
loss due to pain under  38 C.F.R. § 4.40 (1999) and 
functional loss due to weakness, excess fatigability, 
incoordination or pain on movement of a joint, including 
flare-ups, under  38 C.F.R. §4.45 (1999).  The United States 
Court of Appeals for Veterans Claims (Court) has held that an 
examination which fails to consider and address the 
provisions of  38 C.F.R. Part 4, §§ 4.40 and 4.45 (1999) is 
inadequate for rating purposes and that in such cases remand 
for another examination is mandatory.  DeLuca v. Brown,  8 
Vet. App. 202 (1995).  The Board further notes that the 
veteran was not afforded an X-ray examination in order to 
ascertain the presence or absence of arthritis in his left 
wrist joint.  




The Board further notes that the VA ophthalmologic 
examination conducted in October 1996 found that the 
veteran's visual acuity was 20/25 in his right eye and 20/15 
in his left eye, and that the veteran had inferior temporal 
cortical cataract changes in the right eye that involved 
approximately one-quarter to one-third of the lens in the 
interior temporal quarter.  It was anticipated that the 
veteran would require cataract surgery.  

The Board finds that remand is warranted for purposes of 
obtaining current VA orthopedic, neurologic, radiologic, and 
ophthalmologic examinations of the veteran's service-
connected right eye and left wrist disabilities.  In that 
connection, the Board notes that a proposed revision in the 
criteria for rating eye disabilities was filed on May 10, 
1999, Federal Register Doc. 99-11771 (Volume 64, Number 90).  
Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  

After examining and reevaluating the veteran's right eye 
disability, and prior to returning the case to the Board, the 
RO should ascertain whether the proposed revision in VA's 
Schedule for Rating Disabilities for eye disabilities has 
become effective and, if so, the RO should reevaluate the 
veteran's service-connected right eye disability under both 
the old and the new regulations.  Further, a Supplemental 
Statement of the Case should be issued setting forth the 
newly-revised regulations.   

The appellant is hereby informed that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Quarles v. Derwinski,  3 Vet. App. 129 (1992);  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand 


orders.  The Court further held that a remand by the Court or 
the Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as [] "the head of the 
Department."  38 U.S.C.A. § 303 (West 1991).  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998).  
Accordingly, the RO must review all examination reports prior 
to returning the case to the Board in order to ensure full 
and specific compliance with all instructions contained in 
remands by this Board.  All cases returned to the Board which 
do not comply with the instructions of the Board remand will 
be returned to the RO for further appropriate action as 
directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers from 
whom he has received treatment for his 
service-connected right eye and left 
wrist disabilities since October 1996.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  In any event, 
the RO should obtain copies of all 
clinical records pertaining to treatment 
of the veteran at the VAMC, Oklahoma 
City, since June 1998.

2.  The RO should further arrange for 
orthopedic, neurologic, and radiographic 
examinations of the veteran by board-
certified examiners, if available, to 
determine the nature, extent and etiology 
of any left wrist disability shown 
present.  The claims folder must 


be made available to the examiners prior 
to their examinations.  All necessary and 
appropriate diagnostic tests and 
procedures should be conducted.  The 
examining physicians should specifically 
address matters of weakened movement, 
excess fatigability, incoordination, and 
loss of function due to pain on use or 
during flare-ups, as provided by 
38 C.F.R. Part 4,§§ 4.40, 4.4, and 4.59, 
if appropriate.  The examining physicians 
should each be asked to state their 
opinions as to the degree of industrial 
impairment stemming from the veteran's 
left wrist disability.  A complete 
rationale for all opinions expressed must 
be provided.  

3.  The RO should further arrange for an 
ophthalmologic examination of the veteran 
by a licensed optometrist or 
ophthalmologist to determine the nature, 
extent and disabling manifestation of any 
right eye disability found present.  The 
claims folder must be made available to 
the examiner prior to the examination.  
All necessary and appropriate diagnostic 
tests and procedures should be conducted.  
The examining ophthalmologist should 
specifically state his or her opinion as 
to the degree of industrial impairment 
stemming from the veteran's right eye 
disability.  A complete rationale for all 
opinions expressed must be provided.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and the examination reports to 
ensure that all of the requested 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, or if any 
requested opinions 


are not provided, or if the examiners do 
not affirmatively state that they 
reviewed the veteran's claims folder, 
appropriate corrective action should be 
implemented prior to returning the case 
to the Board.  

5.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992);  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

6.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues of compensable 
ratings for the veteran's service-
connected right eye and left wrist 
disabilities, including arthritis.  If 
revised regulations for evaluating eye 
disabilities have become effective, the 
RO should evaluate the veteran's right 
eye disability under those newly-revised 
regulations.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this claim.  




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 



